DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Species A2 and B2 in the reply filed on 05/07/2021 is acknowledged.  
The restriction requirement between species A1 (no groove for inserting the thermal insulation assembly) and A2 (inclusion of a groove for inserting the thermal insulation assembly) and between species B1 (thermal insulation assembly has a cut out through which the heating assembly passes) and species B2 (thermal insulation assembly does not have a cut out and the heating assembly is allowed to pass through directly), as set forth in the Office action mailed on 03/08/2021, has been reconsidered in view of the detailed review of the prior art found during examination of the application. The restriction requirement is hereby withdrawn. Claims 1-10 are pending and no claims are withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Interpretation
Consistent with the instant specification including the drawings as filed, recitation of “plural thermal conductive elements extending between the top and the bottom” in claim 4 and the recitation of the first and second thermal conductive elements extending “between the top and the bottom of the plate” in claim 7 is interpreted as inclusive of the thermal conductive elements extending in the volume between the top and the bottom of the plate. 
Consistent with the instant specification including the drawings as filed, recitation of the thermal insulation assembly ring “extending between the top and the bottom of the plate” in claim 8 is interpreted as extending in a direction between the top and the bottom of the plate. If applicant wishes to include the top and the bottom of the plate as the end points of the ring, applicant may wish to consider reciting extending from the top to the bottom of the plate (if such support exists in the instant specification as filed).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating assembly” in claims 1-3 and 8-9 interpreted as plural thermal conductive elements (p6, ln 16-20; note that “element” is not interpreted as a 
“thermal insulation assembly” in claims 1-7 and 10 interpreted as a ring extending in the direction between the top and bottom of the plate (p7, ln 28 – p8, ln 1) and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4,7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2017/0040191 of Benjaminson et al., hereinafter Benjaminson.
Regarding claim 1, Benjaminson teaches a wafer pedestal (135 Fig 1 [0023]), comprising: a plate (puck 200 Fig 2 [0027]) having a top, a bottom opposite to the top and a thickness extending between the top and the bottom (see puck 200 Fig 2), the plate defining a central axis (Z Fig 2); a heating assembly embedded in the plate (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037].) ; and a thermal insulation assembly embedded in the plate at a radial position (210 Fig 2 or 5, [0028] note the break is a ring space), the plate being divided into a first heating zone and a second heating zone based on the radial position [0028] or [0037].
Regarding claim 4, Benjaminson teaches plural thermal conductive elements extending between the top and the bottom (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037]).
Regarding claim 7, Benjaminson teaches the heating assembly includes a first thermal conductive element bottom (220-1 in Fig 3 [0029] [0036] or 264-1 in Fig 5 
Regarding claim 8, the thermal insulation assembly (210 Fig 5) is a ring (Fig 5), extending between the top and bottom plate (Fig 2, 3).
Regarding claim 10, Benjaminson teaches a reaction chamber (134 Fig 1 [0023]) comprising: a wafer pedestal (135 Fig 1 [0023]), comprising: a plate (puck 200 Fig 2 [0027]) having a top, a bottom opposite to the top and a thickness extending between the top and the bottom (see puck 200 Fig 2), the plate defining a central axis (Z Fig 2); a heating assembly embedded in the plate (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037].) ; and a thermal insulation assembly embedded in the plate at a radial position (210 Fig 2 or 5, [0028] note the break is a ring space), the plate being divided into a first heating zone and a second heating zone based on the radial position [0028] or [0037].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjaminson in view of US Patent Application Publication 2010/0116788 of Singh et al., hereinafter Singh.
Regarding claim 2, Bejaminson remains as applied to claim 1 above. Benjaminson teaches the plate has a groove extending from the bottom toward the top (210 Fig 2, 3) but fails to teach the thermal insulation assembly is inserted into this groove because Benjaminson uses the space on the groove as the thermal insulation ring. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thermal insulation of assembly of Benjaminson to have a filler material as the thermal insulation assembly ring and the substrate support includes the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030].
Regarding claim 3, Benjaminson remains as applied to claim 1 but fails to teach the thermal insulation assembly is sealed in the plate. Benjaminson teaches a ring space as the thermal insulation assembly. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film 
Regarding claim 5, the Benjaminson remains as applied to claim 4 above. Benjaminson demonstrates a central feed of the heaters (Fig 5, 262-1 and 262-2) and demonstrates a portion of the outer heater (264-2 Fig 5) crossing the thermal insulation assembly (210 Fig 5) but fails to teach it passes through. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat 
Regarding claim 6, the Benjaminson remains as applied to claim 4 above. Benjaminson demonstrates a central feed of the heaters (Fig 5, 262-1 and 262-2) and demonstrates a portion of the outer heater (264-2 Fig 5) crossing the thermal insulation assembly (210 Fig 5) but fails to teach it passes through. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to attach it to the base because this is a functional alternative demonstrated for the purpose of supporting the plate on which the wafer is mounted and providing thermal contact to the back of the plate. In this configuration the thermal conductive element portion (264-2) passes through the thermal insulation assembly 
Regarding claim 9, Bejaminson remains as applied to claim 8 above. Benjaminson teaches the plate has a groove extending from the bottom toward the top (210 Fig 2, 3) but fails to teach the thermal insulation assembly is inserted into this groove because Benjaminson uses the space on the groove as the thermal insulation ring. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thermal insulation of assembly of Benjaminson to have a filler material as the thermal insulation assembly ring and the substrate support includes the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0051406 of Mori et al., hereinafter Mori teaches zone heated support, including an alternative (190 Fig 27) of material instead of space [0133-134], see also Fig 1-4, 9-14, 23 and 25-30 and corresponding disclosure.  US2013/0284721 teaches two heaters in different zones with central feeding (Fig 1B). US 2003/0062359 teaches different concentric heating zones with radial design (Fig 1, 6-8, and 10 and corresponding disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716